NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0169-13T2


PAUL and BARBARA MILLER,
                                      APPROVED FOR PUBLICATION
     Plaintiffs-Appellants,
                                           March 5, 2015
v.                                      APPELLATE DIVISION

BANK OF AMERICA HOME LOAN
SERVICING, L.P.,1

     Defendant-Respondent.
_______________________________

         Argued December 1, 2014 - Decided March 5, 2015

         Before Judges Lihotz, Espinosa and St. John.

         On appeal from the Superior Court of New
         Jersey, Law Division, Union County, Docket
         No. L-1930-11.

         Joseph A. Chang       argued the cause for
         appellant (Joseph     A. Chang & Associates,
         LLC, attorneys; Mr.   Chang, of counsel and on
         the briefs; Jeffrey   Zajac, on the briefs).

         Aaron M. Bender argued the cause for
         respondent (Reed Smith LLP, attorneys; Mr.
         Bender, of counsel and on the brief).

     The opinion of the court was delivered by

LIHOTZ, P.J.A.D.




1
     Bank of America, N.A. is a successor by merger of named
defendant Bank of America Home Loan Servicing, L.P.
    When defendant Bank of America Home Loan Servicing, L.P.

declined to modify the loan obligation of plaintiffs Paul and

Barbara Miller under the federal Home Affordable Modification

Program   (HAMP)    and   referred   the   account    for    commencement    of

foreclosure, plaintiffs filed this action, alleging breach of

contract, violation of the New Jersey Consumer Fraud Act (CFA),

N.J.S.A. 56:8-1 to -195, promissory estoppel, and breach of the

covenant of good faith and fair dealing.              Following discovery,

defendant moved for summary judgment.                Upon review, the Law

Division judge concluded there was no private cause of action

under HAMP and dismissed plaintiffs' complaint with prejudice.

Plaintiffs' subsequent motion for reconsideration was denied.

    On    appeal,     plaintiffs     challenge   the        summary   judgment

dismissal and denial of reconsideration as erroneous, arguing

HAMP does not preclude pursuit of valid state law claims arising

from the parties' agreement.         Plaintiffs also assert the record

presented disputed facts requiring jury review.               They ask us to

vacate summary judgment and reinstate their complaint.

    Subsequent to entry of the summary judgment order, this

court considered a similar matter.           See Arias v. Elite Mortg.

Grp., Inc., ___ N.J. Super. ___ (2015).          Following our review of

the legal issue presented, we, like the panel in Arias, conclude

HAMP's preclusion of private causes of action would not prevent




                                      2                               A-0169-13T2
a    borrower       from    pursuing      state      law   claims    arising   from       the

breach       of     an     underlying      temporary       contractual       arrangement

pending the lender's review under the HAMP guidelines.                               Id. at

9.     Analyzing the record, we affirm the order granting summary

judgment because no material factual dispute was presented and

the evidence of record failed to support plaintiffs' alleged

claims.

                                                I.

       We recite the facts taken from the summary judgment record,

as viewed in the light most favorable to plaintiffs, the non-

moving parties.             Davis v. Brickman Landscaping, Ltd., 219 N.J.
395, 405-06 (2014).

       On     September           1,    2006,        plaintiffs     refinanced         their

residential mortgage debt, obtaining a $540,000 adjustable rate

loan from Old Merchants Mortgage, Inc., d/b/a OMMB.                                When the

loan payment increased, plaintiffs stopped making payments.

       In     2009,        the     loan    servicer,        Countrywide       Home      Loan

Servicing, L.P. (Countrywide), informed plaintiffs they could

apply for consideration of a loan modification agreement under

HAMP, a program created by the Emergency Economic Stabilization

Act,    12    U.S.C.A.       §§     5201-5261        (2008).      The    federal    statute

created       the        Troubled      Asset     Relief        Program    (TARP),      which

authorized the Secretary of Treasury to "implement a plan that




                                                3                                   A-0169-13T2
seeks to maximize assistance for homeowners and . . . encourage

the    servicers     of    the    underlying       mortgages    .     .    .    to   take

advantage of . . . available programs to minimize foreclosures."

12    U.S.C.A.   §   5219(a)(1).         "Pursuant       to   this    authority,        in

February 2009[,] the Secretary set aside up to $50 billion of

TARP funds to induce lenders to refinance mortgages with more

favorable interest rates and thereby allow homeowners to avoid

foreclosure."        Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547,

556 (7th Cir. 2012).2            The monies were earmarked for HAMP, which

was   designed     to     aid   qualified       homeowners    facing      foreclosure.

Arias, supra, ___ N.J. Super. at ___ (slip op. at 3-4) (citing

Wigod, supra, 673 F.3d at 556-57).

       Under HAMP, mortgage loan servicers enter into an agreement

with the Secretary of Treasury to perform loan modification and

foreclosure      prevention        services       in    exchange     for       financial

incentives.      Wigod, supra, 673 F.3d at 556.                     See also Arias,

supra,    ___    N.J.     Super.    at   ___      n.3   (slip   op.       at    4    n.3).

Borrowers facing mortgage loan default apply for consideration

of a loan modification to reduce their monthly mortgage payment

and retain possession of their realty.                     Young v. Wells Fargo

Bank, N.A., 717 F.3d 224, 229 (1st Cir. 2013); Wigod, supra, 673

2
     See also Home Affordable Modification Program: Overview,
https://www.hmpadmin.com/portal/programs/hamp.jsp (last visited
February 9, 2015).



                                            4                                   A-0169-13T2
F.3d   at      556.       The       loan     servicer         evaluates       the   borrower's

application, as defined by guidelines and procedures issued by

the Department of Treasury.                   See id. at 556-57.              Pending review

of eligibility, a Trial Period Plan (TPP) is struck between the

borrower and lender.                Id. at 557.           "If the borrower complies

with     the    TPP's         terms,        including         making    required       monthly

payments, providing the necessary supporting documentation, and

maintaining eligibility, the guidelines state that the servicer

should      offer     the      borrower       a       permanent       loan    modification."

Young, supra, 717 F.3d at 229.

       In April 2009, Countrywide sent plaintiffs a TPP, drawn

under HAMP.         The document's title included the phrase: "Step One

of a Two-Step Documentation Process."                             Further, the document

explained:          "If   I    am    in     compliance         with    this    [TPP]    and   my

representations in Section 1 continue to be true in all material

respects, then the Lender will provide me with a Home Affordable

Modification        Agreement"         to    amend      and    supplement       the    mortgage

securing the underlying note.

       The three-page, plainly drawn TPP, required plaintiffs to

verify their income, submit an affidavit explaining the reasons

underlying their mortgage loan default, and file other requested

documentation for consideration of their eligibility for a loan

modification agreement.                Pending Countywide's review, plaintiffs




                                                  5                                    A-0169-13T2
were to remit three payments of $3,508.17, due on May 1, June 1,

and July 1, 2009.         The TPP explained "[t]he Trial Period Payment

is an estimate of the payments that will be required under the

modified loan terms, which will be finalized in accordance" with

the subsequent modification agreement.               Plaintiffs acknowledged

"TIME    IS    OF   THE    ESSENCE   under    this     Plan"   and,    further,

represented:

              I understand that the [TPP] is not a
              modification of the Loan Documents and that
              the Loan Documents will not be modified
              unless and until . . . I meet all of the
              conditions required for modification . . . .
              I further understand and agree that the
              Lender will not be obligated or bound to
              make any modification of the Loan Documents
              if   I  fail   to  meet   any  one   of  the
              requirements under this [TPP].

    If the trial period payments were not remitted as required

by the TPP, or if the financial representations made were no

longer   accurate,    plaintiffs     were    advised    "the   Loan   Documents

will not be modified and this [TPP] will terminate."                    On the

other hand, if the TPP terms were fulfilled, Countrywide would

calculate "the final amounts of unpaid interest and any other

delinquent amounts . . . to be added to [the] loan balance" and

determine a "new payment amount" under the modified agreement.

The TPP would end and the modification agreement would "govern

the terms between the Lender and [plaintiffs] for the remaining

term of the loan."         During the trial period, Countrywide agreed



                                      6                                A-0169-13T2
to   suspend   foreclosure     proceedings,      without   prejudice     to   or

waiver of its rights.

      After executing the TPP, plaintiffs maintain they timely

made the first two payments to Countrywide, then sent the third

payment to defendant, in accordance with written instructions

received    after     defendant    acquired   Countrywide.3     Defendant's

records show plaintiffs' three TPP payments were received on May

14, June 18, and August 18, 2009.

      In September, plaintiffs contacted defendant to determine

the status of the loan modification and were advised to continue

making     payments    while      underwriters   were   "working   on      it."

Plaintiffs     remitted    additional       payments,   totaling   $42,096.4

Plaintiffs continued to seek information regarding the status of

a loan modification agreement.              Ultimately, defendant advised

them they did not qualify for modification "because [they] did

not make all of the required [TPP] payments by the end of the

trial period."        More specifically, the payment due July 1 was

not received in July, but posted on August 18, 2009.               Defendant


3
  The correspondence referred to by plaintiffs was not provided
in the record on appeal.
4
     Defendant recorded payments received from plaintiffs of
$3508 (or at times $3508.17) paid from May 2009 to October 2011.
In some months during this period, plaintiffs did not remit a
payment.




                                        7                              A-0169-13T2
filed a notice of intent to foreclosure and plaintiffs filed

this complaint.

       Following discovery, defendant moved for summary judgment,

which plaintiffs opposed.5         In a letter opinion, the Law Division

judge examined "whether there is a private cause of action under

HAMP   permitting    plaintiff[s]         to    allege   breach    of   contract,

violation of the CFA, promissory estoppel, and violation of the

covenant   of     good   faith     and   fair     dealing."       Answering    the

question in the negative, the judge dismissed the claims finding

no     evidence     showing        how        plaintiffs'     assertions      were

"sufficiently independent of HAMP as to be cognizable."                       This

appeal ensued.

                                         II.

       Appellate    review    of    a    trial     court's    summary   judgment

determination is well-settled.

           In our de novo review of a trial court's
           grant or denial of a request for summary
           judgment, we employ the same standards used
           by the motion judge under Rule 4:46-2(c).
           Brickman Landscaping, supra, [219] N.J. [at
           406].    First, we determine whether the
           moving party has demonstrated there were no
           genuine disputes as to material facts, and
           then we decide whether the motion judge's
           application of the law was correct.    Atl.
           Mut. Ins. Co. v. Hillside Bottling Co., 387

5
     Defendant additionally filed a motion to strike plaintiffs'
expert, which was rendered moot by the grant of summary
judgment.



                                          8                              A-0169-13T2
         N.J. Super. 224, 230-31 (App. Div.), certif.
         denied, 189 N.J. 104 (2006).    In so doing,
         we view the evidence in the light most
         favorable to the non-moving party. Brill v.
         Guardian Life Ins. Co. of Am., 142 N.J. 520,
         523 (1995).     Factual disputes that are
         merely "'immaterial or of an insubstantial
         nature'" do not preclude the entry of
         summary judgment.   Ibid. (quoting Judson v.
         Peoples Bank & Trust Co., 17 N.J. 67, 75
         (1954)).   Also, we accord no deference to
         the motion judge's conclusions on issues of
         law.   Estate of Hanges v. Metro. Prop. &
         Cas. Ins. Co., 202 N.J. 369, 382-83 (2010).

         [Manhattan Trailer Park Homeowners Ass'n v.
         Manhattan Trailer Court & Trailer Sales,
         Inc., 438 N.J. Super. 185, 193 (App. Div.
         2014).]

    Plaintiffs       argue   the    judge    erroneously       concluded    their

action was filed under HAMP, when in fact it presented state law

challenges based on defendant's conduct and breach of the TPP.

Plaintiffs do not dispute the legal principle that borrowers

have no private cause of action under HAMP.                   See Wigod, supra,

673 F.3d at 559 n.4; Nelson v. Bank of Am., N.A., 446 Fed. Appx.

158, 159 (11th Cir. 2011) (citing and agreeing with various

district courts "that nothing express or implied in HAMP gives

borrowers a private right of action"); Speleos v. BAC Home Loans

Servicing,   L.P.,    755    F.    Supp.    2d   304,   308   (D.   Mass.   2010)

("Neither the HAMP Guidelines nor the Servicer Agreement states

any intent to give borrowers a right to enforce a servicer's

obligations under the HAMP Guidelines."); In re O'Biso, 462 B.R.
9                                A-0169-13T2
147, 150 (Bankr. D.N.J. 2011) ("[T]here can be no private cause

of action (i.e., a breach of contract claim) under HAMP.");

Arias,   supra,     ___   N.J.    Super.    at    ___    (slip     op.     at     4)

(recognizing no private cause of action under HAMP).                      Rather,

plaintiffs     maintain    they    have     a    right    to     assert      state

contractual and other causes of action regarding the failure to

comply with terms of the TPP.

     Prior   unreported    opinions    by   the    United      States    District

Court for the District of New Jersey have discussed HAMP's bar

of a private cause of action as precluding suits alleging a

state contract law theory of liability.6

     More    recent   reported     opinions      from    federal    courts        of

appeals have held there is no preemption from filing common law

claims related to a contractual agreement arising under a HAMP

transaction.      In Wigod, the Seventh Circuit concluded "HAMP and

its enabling statute do not contain a federal right of action,

but neither do they preempt otherwise viable state-law claims."

Wigod, supra, 673 F.3d at 555, 576.              Also, in Young, the First

6
     See, e.g., Stolba v. Wells Fargo & Co., No. 10-cv-
6014(WJM)(MF), 2011 U.S. Dist. LEXIS 87355, at *8 (D.N.J. Aug.
8, 2011) (stating "[s]everal courts have already flatly rejected
[a] state contract law theory of liability" for purported
breaches under a TPP).      In Stolba, the court rejected the
plaintiff's complaint because "the plain language of the
relevant TPP documents makes clear that satisfying the TPP
conditions for permanent modification does not guarantee that
[the] plaintiff would receive such modification." Id. at *8-9.



                                      10                                  A-0169-13T2
Circuit noted "'[t]he standard-form TPP represents to borrowers

that they will obtain a permanent modification at the end of the

trial period if they comply with the terms of the agreement.'"

Young, supra, 717 F.3d at 229 (quoting Markle v. HSBC Mortg.

Corp. (USA), 844 F. Supp. 2d 172, 177 (D. Mass. 2011)).                          The

court of appeals accepted the premise that a reasonable person

would      read   the   TPP     as    an   offer   to   provide     a   permanent

modification if all conditions were met.                Young, supra, 717 F.3d

at 234 (citing Wigod, supra, 673 F.3d 562).

       Recently,    this      court   undertook    review     of   these   issues,

addressing the summary judgment dismissal of a complaint filed

by   the    aggrieved    plaintiffs        determined   not   qualified      for    a

modification agreement under HAMP following participation in a

TPP.    Arias, supra, ___ N.J. Super. at ___ (slip op. at 2-3).

The panel adopted the view a TPP was

             "a unilateral offer," pursuant to which the
             bank promised to give plaintiffs a loan
             modification, if and only if plaintiffs
             complied   fully   and  timely   with   their
             obligations under the TPP, including making
             all    payments    timely    and    providing
             documentation    establishing     that    the
             financial representations they made to the
             bank in applying for the TPP were accurate
             when made and continued to be accurate.

             [Id. at ___ (slip op. at 9-10) (quoting
             Wigod, supra, 673 F.3d at 562). See also
             Young, supra, 717 F.3d at 234.]




                                           11                              A-0169-13T2
Nevertheless, the panel found the plaintiffs had not fulfilled

their    obligations      under     the    TPP,        requiring      defendant's

entitlement to judgment be affirmed.                   Arias, supra, ___ N.J.

Super. at ___ (slip op. at 10-12).

      We agree with our Appellate Division colleagues and adopt

the methodology outlined in Arias.               We accept the holding and

conclude HAMP's preclusion of a private right of action does not

preempt pursuit of valid state law claims arising between the

parties to a TPP.      Although a borrower may not sue when a lender

denies a loan modification because the borrower failed to meet

HAMP's guidelines, which include the lender's evaluation of the

borrower's    financial    stability,      id.    at    ___   (slip   op.     at    9)

(citing Wigod, supra, 673 F.3d at 562; Young, supra, 717 F.3d at

234), we hold borrowers should not be denied the opportunity to

assert claims alleging a lender failed to comply with its stated

obligations under the TPP.         Consequently, when the issuance of a

loan modification agreement is explicitly made contingent upon

the   evaluation   and    satisfaction     of    all    proscribed    conditions

precedent    within   a   TPP,    including      the    evaluation    and    timely

satisfaction of all financial disclosures and obligations, the

declination of a lender to present a loan modification agreement

may be actionable.        See id. at ___ (slip op. at 4).                   In this




                                      12                                    A-0169-13T2
regard,    the    specific        terms    of       the   TPP    govern   the        parties'

agreement.7

     Having determined plaintiffs have the right to pursue valid

state     law    claims,     we     next      examine       the      record     to     review

plaintiffs'      contentions       in     this      matter,     arguing    the       evidence

presented material factual disputes regarding performance under

the TPP, obviating the entry of summary judgment.                         Specifically,

plaintiffs       challenge        the     reliance        on     and    reliability         of

defendant's      records     listing          the     dates     and    amounts       of    all

payments received on the loan, including TPP payments received

on May 14, June 18 and August 18, 2009.                        Plaintiffs insist their

oral statements rejecting the accuracy of defendant's documents

and evincing all payments were remitted on or before the first

day of the requisite month, require a jury determination of

their TPP performance.            We disagree.

     Although      referencing          the    existence        of    various    documents

supporting their assertions, plaintiffs produced none of them,

instead choosing to merely dispute the accuracy of defendant's

7
     Our holding does not suggest the temporary payment under
any TPP will necessarily become the adjusted rate in a
modification  agreement.     The   TPP  here   explicitly  noted
compliance does not mean the loan modification terms will be the
same as those in the TPP.        Accordingly, when the lender
determines the actual loan modification amount, that amount may,
depending on the specific facts and circumstances, differ from
the sums calculated as payments temporary payments under the
TPP.



                                              13                                     A-0169-13T2
records and maintaining payments were made on time.                           A close

examination of the summary judgment record, however, reflects

plaintiffs have not presented proof of timely payment.

      For example, in his deposition, Paul Miller insisted the

TPP payments were to be made in June, July and August 2009, and

the specific date for payment was the eighteenth of the month.

He   testified    to     sending       all   checks    via     certified   mail     and

suggested he signed a loan modification agreement.                      He did not,

however, retain a copy of the loan modification agreement or his

cancelled checks and never presented any of the certified mail

receipts.     Barbara Miller's deposition confirmed payments were

sent by certified mail, but on the fifth of the month.                        She also

produced neither mail receipts nor cancelled checks.

      Plaintiffs'        self-serving             assertions,      unsupported       by

documentary      proof     in   their         dominion       and   control,     "[are]

insufficient     to    create      a    genuine      issue    of   material     fact."

Heyert v. Taddese, 431 N.J. Super. 388, 414 (App. Div. 2013).

See also Globe Motor Co. v. Igdalev, 436 N.J. Super. 594, 603

(App. Div. 2014).          "The very object of the summary judgment

procedure . . . is to separate real issues from issues about

which there is no serious dispute."                  Shelcusky v. Garjulio, 172
N.J. 185, 200-01 (2002).           In light of the written payment record

produced by defendant, plaintiffs' bald assertions of inaccuracy




                                             14                               A-0169-13T2
are insufficient to defeat summary judgment.                              Their claims of

timeliness and compliance with the TPP, absent production of

written verification, assert a factual dispute which is merely

"illusory."      Globe Motor, supra, 436 N.J. Super. at 603.

    Because       many    allegations           in       plaintiffs'       complaint          are

bottomed on their asserted compliance with the TPP, the lack of

evidential support does not overcome defendant's proofs to the

contrary.       Accordingly, plaintiffs have not stated a plausible

claim for breach of contract, breach of the covenant of good

faith     and   fair     dealing,         or    promissory         estoppel.           Summary

judgment was properly granted on these issues.

    Lastly,        plaintiffs         assert         a        violation    of     the        CFA.

Plaintiffs maintain defendant "negligently and/or fraudulently

handled     [their]      loan       modification          application        by   accepting

[thirteen] months of payments under the [TPP]" and then denied

the request to modify the loan.                      We conclude these claims are

unfounded.

    Under       the    CFA,     a    plaintiff           who     establishes:         "(1)    an

unlawful    practice,      (2)       an   'ascertainable            loss,'      and    (3)    'a

causal     relationship         between        the       unlawful      conduct        and     the

ascertainable      loss,'       is    entitled           to    legal   and/or     equitable

relief, treble damages, and reasonable attorneys' fees, N.J.S.A.

56:8-19."       Gonzalez v. Wilshire Credit Corp., 207 N.J. 557, 576




                                               15                                     A-0169-13T2
(2011) (citation and internal quotation marks omitted).     In this

regard, unlawful conduct occurs by proof of knowing omissions,

affirmative acts, or violations of regulations filed under the

CFA.   Cox v. Sears Roebuck & Co., 138 N.J. 2, 17 (1994).

       N.J.S.A. 56:8-2 provides:

           The act, use or employment by any person of
           any   unconscionable   commercial   practice,
           deception, fraud, false pretense, false
           promise, misrepresentation, or the knowing,
           concealment, suppression, or omission of any
           material fact with intent that others rely
           upon   such   concealment,   suppression   or
           omission, in connection with the sale or
           advertisement of any . . . real estate . . .
           is declared to be an unlawful practice
           . . . .

       Further, CFA claims require compliance with Rule 4:5-8(a).

Hoffman v. Hampshire Labs, Inc., 405 N.J. Super. 105, 112 (App.

Div. 2009).    Rule 4:5-8(a) provides that "[i]n all allegations

of misrepresentation, fraud, mistake, breach of trust, willful

default or undue influence, particulars of the wrong, with dates

and items if necessary, shall be stated insofar as practicable."

Accordingly, to establish an act of omission a plaintiff "must

show that a defendant [] knowingly [] concealed a material fact

[] with the intention that plaintiff rely upon the concealment."

Judge v. Blackfin Yacht Corp., 357 N.J. Super. 418, 425 (App.

Div.), certif. denied, 176 N.J. 428 (2003).      The act must be

"'misleading and stand outside the norm of reasonable business




                                   16                       A-0169-13T2
practice in that it will victimize the average consumer. . . .'"

N.J. Citizen Action v. Schering-Plough Corp., 367 N.J. Super. 8,

13 (App. Div.) (alteration in original) (quoting Turf Lawnmower

Repair, Inc. v. Bergen Record Corp., 139 N.J. 392, 416 (1995),

cert. denied, 516 U.S. 1066, 116 S. Ct. 752, 133 L. Ed. 2d 700

(1996)) (internal quotation marks omitted), certif. denied, 178
N.J. 249 (2003).

    Plaintiffs' complaint contains conclusory allegations which

parrot    the    language    of    the     CFA.        Further,   their       deposition

testimony       offers     mere    generalizations         devoid     of       specified

factual support.         At best, we glean plaintiffs' CFA claim to

suggest    defendant       engaged    in    elusive      tactics    and       ultimately

failed    to     fulfill     its     promise      of     delivering       a    permanent

modification of their mortgage loan, after accepting the TPP

payments and subsequent payments pending file review.                           However,

the record contains no proof defendant promised to extend a loan

modification agreement.              Under the terms of the TPP, a loan

modification was tied to the fulfillment of specific conditions,

including        the     timely       remittance          of      trial        payments.

Specifically, the TPP stated:

            I understand that the [TPP] is not a
            modification of the Loan Documents and that
            the Loan Documents will not be modified
            unless and until (i) I meet all of the
            conditions required for modification, (ii) I
            receive   a  fully   executed   copy  of   a



                                           17                                   A-0169-13T2
            Modification   Agreement,  and   (iii)   the
            Modification Effective Date has passed.    I
            further understand and agree that the Lender
            will not be obligated or bound to make any
            modification of the Loan Documents if I fail
            to meet any one of the requirements under
            this [TPP].

Defendant's evidence demonstrated the denial of the requested

loan modification resulted because plaintiffs did not meet these

criteria.

       Plaintiffs' CFA claim fails because they fail to identify

defendant's unlawful conduct, which they claim encompassed an

unconscionable   practice   or    violation   of   law;    detail    material

misrepresentations   they   reasonably    relied       upon   resulting     in

damages; or proffer facts demonstrating a business practice to

materially conceal information that ultimately induced them to

act.

       Following our review of the record, we conclude plaintiffs'

unsupported    assertions   did    not   create    a      material   dispute

requiring determination by the factfinder.          See Sickels v. Cabot

Corp., 379 N.J. Super. 100, 106 (App. Div.) (stating "a court

must dismiss [a] complaint if it has failed to articulate a

legal basis entitling plaintiff to relief"), certif. denied, 185
N.J. 297 (2005).     The evidence of record fails to sustain the

claims alleged, warranting summary judgment for defendant.




                                    18                               A-0169-13T2
    Any     additional   issues    raised   on   appeal    not    specifically

addressed    were   found   to    lack    sufficient      merit   to   warrant

discussion in our opinion.        R. 2:11-3(e)(1)(E).

    Affirmed.




                                     19                                A-0169-13T2